Filed Pursuant to Rule 424(b)(3) Registration No. 333-186230 MIDWAY GOLD CORP. 53,074,098 Common Shares This Prospectus relates to the resale from time to time by certain selling shareholders of Midway Gold Corp. named herein (which we refer to herein as the “Selling Shareholders”) of up to an aggregate of 53,074,098 of our common shares (the “Common Shares”) consisting of: 37,837,838 Common Shares issuable upon the conversion of 37,837,838 Series A Preferred Sharesissued to the Selling Shareholders in connection with the private placement of Series A Preferred Shares under the terms ofShare Purchase Agreements dated November 21, 2012; and 15,236,260 Common Shares issuable upon the in-kind payment of an annual 8% dividend compounding monthly, and payable quarterly to the holders of the Series A Preferred Shares.At our option, we may pay the 8% dividend in our Common Shares, in-lieu of cash, based on the closing price of our Common Shares as quoted by the NYSE MKT on the trading day immediately prior to the dividend payment date.The number of Common Shares, 15,236,260, qualified for resale under this Prospectus is based on a deemed issuance price of $1.85 per Common Share. We will pay all of the expenses of this offering, other than commissions and discounts of broker-dealers and market makers.We will not receive any cash proceeds from the resale of the common shares issuable upon the conversion of the Series A Preferred Shares and we will not receive any cash proceeds from the resale of the common shares issuable upon the payment of the in-kind dividends on the Series A Preferred Shares. Our Common Shares are traded on the NYSE MKT and on the TSX Venture Exchange under the symbol “MDW”. On February 8, 2013, the last reported sale price of the common shares on the NYSE MKT was $1.32 per Common Share and on the TSX Venture Exchange was Cdn$1.31 per Common Share. INVESTING IN OUR SECURITIES INVOLVES RISKS.YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS BEFORE YOU MAKE AN INVESTMENT IN OUR SECURITIES. These Securities have not been approved or disapproved by the U.S. Securities and Exchange Commission (“SEC”) or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS FEBRUARY 11, 2013. TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 SUMMARY 2 RISK FACTORS AND UNCERTAINTIES 4 DOCUMENTS INCORPORATED BY REFERENCE 16 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 18 CAUTIONARY NOTE TO U.S. INVESTORS REGARDING RESOURCE AND RESERVE ESTIMATES 19 PRESENTATION OF FINANCIAL INFORMATION AND EXCHANGE RATE DATA 20 USE OF PROCEEDS 20 DESCRIPTION OF COMMON SHARES 20 DESCRIPTION OF SERIES A PREFERRED SHARES 21 SELLING SHAREHOLDERS 24 SELLING SHAREHOLDER INFORMATION 26 PLAN OF DISTRIBUTION 27 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS FOR U.S. RESIDENTS 29 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 30 INTERESTS OF NAMED EXPERTS AND COUNSE 37 TRANSFER AGENT AND REGISTRAR 37 LEGAL MATTERS 38 EXPERTS 38 INTERESTS OF NAMED EXPERTS AND COUNSE 38 WHERE YOU CAN FIND MORE INFORMATION 38 ABOUT THIS PROSPECTUS This Prospectus is a part of a registration statement that we have filed with the SEC using the“shelf” registration process.Each Selling Shareholder may sell the Common Shares acquired upon conversion of the Series A Preferred Shares or the payment of in-kind dividends on the Series A Preferred Shares. This Prospectus provides you with a general description of the Common Shares the Selling Shareholder may offer.Please carefully read this Prospectus together with the documents incorporated by reference under “Documents Incorporated by Reference” and the additional information under “Where You Can Find More Information.” Owning securities may subject you to tax consequences both in Canada and the United States.This Prospectus or any applicable Prospectus Supplement may not fully describe these tax consequences fully.You should read the tax discussion in any Prospectus Supplement with respect to a particular offering and consult your own tax advisor with respect to your own particular circumstances. References in this Prospectus to “$” are to United States dollars. Canadian dollars are indicated by the symbol “Cdn$”. You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with information different from that contained in this Prospectus.The distribution or possession of this Prospectus in or from certain jurisdictions may be restricted by law.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted or where the person making the offer or sale is not qualified to do so or to any person to whom it is not permitted to make such offer or sale.The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of the securities.Our business, financial condition, results of operations and prospects may have changed since that date. In this Prospectus and in any Prospectus Supplement, unless the context otherwise requires, references to “Midway”, “Company” “we”, “us” or “our” refer to Midway Gold Corp., either alone or together with its subsidiaries as the context requires. 1 SUMMARY The Company Midway Gold Corp. was incorporated under the Company Act (British Columbia) on May 14, 1996, under the name Neary Resources Corporation. On October 8, 1999, Midway changed its name to Red Emerald Resource Corp. On July 10, 2002, it changed its name to Midway Gold Corp.Midway became a reporting issuer in the Province of British Columbia upon the issuance of a receipt for a prospectus on May 16, 1997.Our Common Shares were listed on the Vancouver Stock Exchange (a predecessor of the TSX Venture Exchange) on May 29, 1997. On July 1, 2001, Midway became a reporting issuer in the Province of Alberta pursuant to Alberta BOR#51-501.On December 21, 2007, we filed a Form 8-A with the SEC in connection with the listing of our Common Shares on the American Stock Exchange (now the known as the NYSE MKT) and became a reporting issuer under Section 12(b) of the Securities Exchange Act of 1934, as amended.Our Common Shares are currently listed on the NYSE MKT and Tier 1 of the TSX.V under the symbol “MDW.” We are a development stage company engaged in the acquisition, exploration, and, if warranted, development of gold and silver mineral properties in North America. Our mineral properties are located in Nevada and Washington.The Tonopah (formerly referred to as “Midway”), Spring Valley, Gold Rock and Golden Eagle gold properties are exploratory stage projects and have identified gold mineralization and the Thunder Mountain project is an earlier stage gold and silver exploration project.Our Pan project is in the development stage. We are working towards transitioning from a development stage company to a gold production company with plans to advance the Pan gold property located in White Pine County, Nevada through to production by as early as 2014. Our registered office in Canada is located at Suite 1700, Park Place, 666 Burrard Street, Vancouver, British Columbia, Canada V6C 2X8. Our principal executive and head office in the United States is located at 8310 South Valley Highway, Suite 280, Englewood, Colorado 80112, U.S.A. and our telephone number is (720) 979-0900. We maintain a website at www.midwaygold.com and through a link on our website you can view the periodic filings that we make with the SEC. Information contained on our website is not incorporated into this Prospectus. Recent Developments Private Placement of Series A Preferred Shares On December 13, 2012, we closed a private placement of the Series A Preferred Shares pursuant to the Share Purchase Agreements by and between us and each of the Selling Shareholders, INV-MID, LLC, EREF-MID II, LLC and HCP-MID, LLC.We offered and sold 37,837,838 Series A Preferred Shares at a price of $1.85 per share for gross proceeds of $70,000,000.Each Series A Preferred Share is convertible into a Common Share on a one-for-one share basis. There is an eight percent (8%) annual dividend, compounding monthly, payable quarterly, payable on the Series A Preferred Shares. The first payment of the dividend payment commences on April 1, 2013 and each dividend is payable thereafter on the first business day of each quarter commencing on July 2, 2013.At our option, we may pay the 8% dividend in-kind with our Common Shares, in-lieu of cash, based on the closing price of our Common Shares as quoted by the NYSE MKT on the trading day immediately prior to the dividend payment date.The number of Common Shares, 15,236,260, qualified for resale under this Prospectus is based on a deemed issuance price of $1.85 per Common Share. Amendment to our Notice of Articles On December 13, 2012 in connection with the issuance of the Series A Preferred Shares, we filed a Notice of Alteration with the British Columbia Registry of Corporations to amend our Notice of Articles and authorize the rights under the Series A Preferred Shares.These rights include, but are not limited to, the right to vote, on an as converted basis at all meetings of our shareholders; the right to receive an annual 8% dividend; the right, in the event of a liquidation, dissolution or winding-up of our business, to a liquidation preference equal to 125% of the initial issue price of the Series A Preferred Shares; and the right to convert Series A Preferred Shares into Common Shares at any time. Budget/Work Plan Committee On December 13, 2012 in connection with the issuance of theSeries A Preferred Shares, we entered into a side letter with the investors and Selling Shareholders, INV-MID, LLC, EREF-MID II, LLC and HCP-MID, LLC.Pursuant to the terms of the side letter, we, among other things, formed a Budget/Work Plan Committee of our Board of Directors .CEO Kenneth Brunk, Martin Hale, Roger Newell and John Sheridan were appointed to the Budget/Work Plan Committee.The mandate of the Budget/Work Plan Committee is to review and approve the annual business and financing plans and capital and operating budgets (and any modifications of, or deviations from, such plans or budgets).The Budget/Work Plan Committee chair is Mr. Brunk.A majority of the members of the Budget/Work Plan Committee shall constitute a quorum for the transaction of business, and the unanimous vote of all members shall be required for all acts and approvals of the Budget Committee. 2 Resignation of Mr. Klein from our Board On December 13, 2012, Mr. Nathaniel Klien, initially appointed as a director on November 8, 2012, resigned as a director of our Board effective December 13, 2012.Under the terms of the side letter, Mr. Klien retained observation rights to attend meetings of the Board. Appointment of Mr. Hale to our Board On December 13, 2012, we appointed Mr. Martin Hale, President of Hale Capital Partners, L.P., as a director to fill the vacancy on our Board resulting from Mr. Klein’s resignation.We also appointed Mr. Hale to serve on our Corporate Governance and Nominating Committee, the Compensation Committee and the Budget/Work Plan Committee of our Board. Closing of Unit Offering On July 6, 2012, we closed a unit offering in Canada and the United States of 12,261,562 units at a price of $1.28 per unit for aggregate gross proceeds of $15,694,799.Each unit consisted of one common share and one-half of one common share purchase warrant. Each whole warrant entitled the holder to purchase one common share at a price of $1.85 per share for a period of 18 months following the closing of the unit offering. Chairman of our Board and Chief Executive Officer On May 18, 2012, Mr. Daniel E. Wolfus resigned as Chairman of our Board and Chief Executive Officer due to health reasons.Following his resignation, Mr. Wolfus agreed to continue to serve as one of our directors.Mr. Wolfus’ resignation was not the result of any disputes with us.Concurrently with the resignation of Mr. Wolfus as Chairman of our Board and Chief Executive Officer, our Board appointed Mr. Kenneth A. Brunk to serve as Chairman of our Board and Chief Executive Officer. Barrick Gold Exploration Inc. Exploration Program at the Spring Valley Project On April 11, 2012, we announced that Barrick Gold Exploration Inc. informed us that it intends to conduct and fund an $11 million program at our Spring Valley Project, Pershing County, Nevada, in 2012, including exploration drilling and development work in preparation for an internal pre-feasibility study.Exploration was to be focused on in-fill drilling in the north resource area and expansion drilling of the south target area. The development was to include metallurgical, geotechnical and hydrological studies. 3 RISK FACTORS AND UNCERTAINTIES Investing in our securities involves a high degree of risk.Prospective investors in a particular offering of our securities should carefully consider the following risks, as well as the other information contained in this Prospectus, any applicable Prospectus Supplement, and the documents incorporated by reference herein before investing in our securities.If any of the following risks actually occurs, our business could be materially harmed.Additional risks and uncertainties, including those of which we are currently unaware or that we deem immaterial, may also adversely affect our business. Risks Relating to Our Company Since we have no operating or production history, investors have no basis to evaluate our ability to operate profitably. We were organized in 1996 but have had no revenue from operations since our inception. We have no history of producing metals from any of our properties. The majority of our properties are exploration stage properties in various stages of exploration. Our Tonopah, Spring Valley, Golden Eagle, and Gold Rock properties are exploratory stage exploration projects with identified gold mineralization. Our Pan project is in the development stage. Advancing properties from exploration into the development stage requires significant capital and time, and successful commercial production from a property, if any, will be subject to completing feasibility studies, permitting and construction of the mine, processing plants, roads, and other related works and infrastructure. As a result, we are subject to all of the risks associated with developing and establishing new mining operations and business enterprises including: ● completion of feasibility studies to verify reserves and commercial viability, including the ability to find sufficient gold reserves to support a commercial mining operation; ● the timing and cost, which can be considerable, of further exploration, preparing feasibility studies, permitting and construction of infrastructure, mining and processing facilities; ● the availability and costs of drill equipment, exploration personnel, skilled labor and mining and processing equipment, if required; ● the availability and cost of appropriate smelting and/or refining arrangements, if required; ● compliance with environmental and other governmental approval and permit requirements; ● the availability of funds to finance exploration, development and construction activities, as warranted; ● potential opposition from non-governmental organizations, environmental groups, local groups or local inhabitants which may delay or prevent development activities; ● potential increases in exploration, construction and operating costs due to changes in the cost of fuel, power, materials and supplies; and ● potential shortages of mineral processing, construction and other facilities related supplies. The costs, timing and complexities of exploration, development and construction activities may be increased by the location of our properties and demand by other mineral exploration and mining companies. It is common in exploration programs to experience unexpected problems and delays during drill programs and, if warranted, development, construction and mine start-up. Accordingly, our activities may not result in profitable mining operations and we may not succeed in establishing mining operations or profitably producing metals at any of our properties. We have a history of losses and expect to continue to incur losses in the future. We have incurred losses since inception and expect to continue to incur losses in the future. We incurred the following losses from operations during each of the following periods: 4 ●
